TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00476-CR


Jerret Anthony Gomez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 54292, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Jerret Anthony Gomez pleaded no contest to the charge of sexual assault as a
habitual offender and was placed on deferred adjudication probation.  When the State filed a motion
to revoke Gomez's probation, he pleaded true to several of the counts, and the trial court found
sixteen of the alleged violations true (the remaining count was abandoned), including Gomez's use
of cocaine and crack cocaine, failure to report to his probation officer, leaving Texas without written
judicial consent, and failure to pay court costs, restitution, and various fees.  Family members and
Gomez testified that his time in prison, time without illegal drugs, and the right balance of
medications treating his bipolar disorder had changed him for the better.  The court adjudicated
Gomez guilty of the original charge of sexual assault and assessed sentence at fifty years in prison. (1)
		Gomez has filed a notice of appeal.  Appellant's court-appointed attorney filed a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).  Appellant received a copy of
counsel's brief and was advised of his right to examine the appellate record and to file a pro se brief. 
No pro se brief has been filed.  The State concurs that the appeal is frivolous.
		We have reviewed the record and find no arguable basis for appeal.  The court
had before it Gomez's extensive criminal history including numerous probation terms violated,
his admissions, and testimony from family members and Gomez regarding his reformation.  The
court sentenced him to a prison term within the punishment range for his offense, given his
criminal history.  We affirm the judgment of the trial court and grant appellant's counsel's motion to
withdraw as counsel.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Affirmed
Filed:   February 11, 2010
Do Not Publish
1.   Gomez was originally sentenced to life in prison.  That sentence was reversed by this
Court.  Gomez v. State, No. 03-07-00135-CR, 2008 Tex. App. LEXIS 7481 (Tex. App.--Austin
Aug. 27, 2008, no pet.) (mem. op., not designated for publication).  The trial court imposed the
current fifty-year term on remand.